Citation Nr: 1524305	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of receiving death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from June 1968 to January 1970.  The Veteran died in June 1992.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2012 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  By that determination, the PMC denied the appellant's recognition as the surviving spouse of the Veteran for death pension and dependency and indemnity compensation (DIC) benefits.  The appellant appealed this determination to the Board.  Jurisdiction of the appeal resides with Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

In December 2013, the appellant and her son testified before the undersigned via a video conference hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic record.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in 1973 and subsequently divorced in 1990.
 
2.  At the time of the Veteran's death in 1992, the Veteran and the appellant were divorced.
CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101(3), 103(c) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.102, 3.206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has applied for death benefits as the Veteran's "surviving spouse."  The appellant contends that she should be recognized as the Veteran's surviving spouse regardless of their divorce because they were married, had two children together, and that they divorced because of his abuse.  She also maintains that her home owners insurance company would not insure her home if she had remained married to the veteran and he lived in the home.  (See appellant's notice of disagreement, received and uploaded to the Veteran's Virtual VA electronic claims file on September 7, 2012).

VA death benefits, including death pension, death compensation, and DIC, are payable to a veteran's surviving spouse under certain circumstances. 38 U.S.C.A. §§ 1310, 1541(a).  A "surviving spouse" means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  The appellant has the burden to establish her status as a rightful claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The records shows that the Veteran and appellant married in December 1973, that they divorced in October 1990, and that the Veteran expired in June 1992.  
Thus, the Board finds that the record clearly indicates that the appellant and the Veteran were divorced at the time of his death, and the appellant ultimately does not dispute that fact.  However, the appellant argues that because she was married to the Veteran and had two (2) children with him and that they divorced because of his abuse, she should nonetheless be awarded death pension benefits.

The Board acknowledges and is sympathetic to the appellant's contention.  However, a valid marriage between the appellant and the Veteran at the time of the Veteran's death is a basic requirement for recognition as his surviving spouse.  Only a "surviving spouse" may qualify for pension, compensation, or DIC benefits, and at the time of the Veteran's death in June 1992, the appellant was not married to him. There is no provision to award benefits to a prior spouse, even if there were children from the union, and despite the reasons for divorce.  Therefore, the appellant does not meet the requirements of 38 C.F.R. § 3.50, and her claim must be denied. 

The legal criteria governing one's status as a surviving spouse are clear and specific, and the Board is bound by them.  In this case, they do not provide a basis upon which a favorable decision can be rendered.  The law in this case is dispositive; therefore, the appellant's claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of receiving VA death benefits is not warranted.  The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


